


[FORM OF]
KRISPY KREME DOUGHNUTS, INC.
2012 STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT

     THIS AGREEMENT (the “Agreement”) is made as of [_______________], by and
between Krispy Kreme Doughnuts, Inc., a North Carolina corporation (the
“Company”), and [___________________] (the “Participant”).

W I T N E S S E T H:

     WHEREAS, the Board of Directors and shareholders of the Company have
approved the Krispy Kreme Doughnuts, Inc. 2012 Stock Incentive Plan, as it may
be amended (the “Plan”), for the purposes and subject to the provisions set
forth in the Plan; and

     WHEREAS, the Plan provides for the grant of restricted stock awards; and

     WHEREAS, pursuant to authority granted to it in the Plan, the Compensation
Committee of the Board of Directors of the Company (the “Committee”) has, on
behalf of the Company, granted to the Participant restricted shares of Common
Stock of the Company, as set forth below; and

     WHEREAS, this Agreement evidences the grant of a restricted stock award
under the Plan;

     NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
set forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

1.  Award of Restricted Stock

     This Agreement sets forth the terms of an award (the “Award”) to the
Participant of [________] restricted shares of the Company’s Common Stock (the
“Restricted Stock”), subject to, and in accordance with, the restrictions,
terms, and conditions set forth in the Plan and this Agreement. The grant date
of this Award of Restricted Stock is [______________] (the “Grant Date”).

1

--------------------------------------------------------------------------------




2. Vesting of Award; Forfeiture

     If the Participant remains employed by the Company, the Participant shall
become vested in the Restricted Stock in [____________] equal installments
beginning on [____________], and continuing on the next [____________]
anniversaries of the Grant Date (each such date shall be a “Vesting Date”), all
as set forth below:

Cumulative Number of Date Shares Vested [               ] [               ]
[               ] [               ] [               ] [               ]


     On each Vesting Date, the Participant shall own the vested shares of
Restricted Stock free and clear of all forfeiture restrictions imposed by this
Agreement (other than those imposed under Section 15(d) and Section 22). The
Company shall deliver a certificate(s) (or other evidence of ownership, such as
book entry) for the vested shares of Restricted Stock to the Participant as soon
as practical after each Vesting Date. For purposes of this Agreement, employment
with a Subsidiary or other Affiliate of the Company shall be considered
employment with the Company. The Award and any related unvested Restricted Stock
shall be automatically forfeited upon the Participant’s Termination of
Employment for any reason (whether by the Company or the Participant and whether
voluntary or involuntary) other than a Termination of Employment due to the
Participant’s death, Retirement, or Disability or in the event of a Termination
of Employment due to a Change in Control under the circumstances provided in
Section 6 herein. In the event (a) of a Termination of Employment of the
Participant due to his or her death, Retirement, or Disability, or (b) the
Participant incurs a Termination of Employment by the Company not for Cause or
by the Participant for Good Reason within six months before or two years after a
Change in Control as provided in Section 6 herein, the Restricted Stock will
become immediately vested in full.

3. Rights as a Shareholder

     Except as otherwise provided in this Agreement or the Plan, the Participant
shall have the rights of a shareholder of the Company with respect to the shares
of Restricted Stock, including the right to vote such shares, except that (a)
any dividends declared and paid by the Company on shares of Restricted Stock
shall be paid in the form of Restricted Stock (with such Restricted Stock, in
the case of cash dividends, having a Fair Market Value on the dividend payment
date equal to the amount of the cash dividend), and (b) any shares of Restricted
Stock representing such dividends will vest, if at all, at the same time as the
shares of Restricted Stock in respect of which they are issued and shall
otherwise have terms identical to the terms of such Restricted Stock.

4. Certificates

     The Restricted Stock granted hereunder may be evidenced in such manner as
the Committee shall determine, including, but not limited to, tracking through
book entry. If certificates representing Restricted Stock are registered in the
name of the Participant, the Committee may require that such certificates bear
an appropriate legend (the “Restrictive Legend”) referring to the terms,
conditions, and restrictions applicable to such Restricted Stock, that the
Company retain physical possession of the certificates, and that the Participant
deliver a stock power to the Company (or similar instrument), endorsed in blank,
relating to the Restricted Stock. Upon the vesting of the Restricted Stock
pursuant to the terms hereof and the satisfaction of any withholding tax
liability pursuant to Section 7 hereof, the certificates evidencing such vested
shares of Common Stock, not bearing the Restrictive Legend, shall be delivered
to the Participant or other evidence of vesting of shares of Common Stock shall
be provided to the Participant, such as tracking through book entry.

2

--------------------------------------------------------------------------------




5. Nontransferability

     Unless the Committee determines otherwise, no grant of, nor any right or
interest of the Participant in or to, the Award may be assigned, encumbered, or
transferred except, in the event of the death of the Participant, by will or the
laws of intestate succession.

6. Change in Control

     Notwithstanding the other provisions of the Agreement, the following
provisions shall apply in the event of a Change in Control:

     (a) To the extent the successor company does not assume or substitute for
the Award (or the Company is the ultimate parent corporation and does not
continue the Award) on substantially equivalent terms (as determined by the
Committee), the Award will become vested in full upon the effective date of the
Change in Control.

     (b) Further, in the event that the Award is substituted, assumed, or
continued, the Award will become vested in full if the Participant incurs a
Termination of Employment within six months before (in which case vesting shall
not occur until the effective date of the Change in Control) or two years after
the effective date of a Change in Control if such Termination of Employment (i)
is by the Company not for Cause or (ii) is by the Participant for Good Reason.
For the purposes herein, (A) “Good Reason” shall have the meaning set forth in
Section 21(c) of the Agreement; and (B) “Company” shall include the successor to
the Company’s business or assets, or if all or substantially all of the voting
stock of the Company is held by another public company, such public company.

7. Taxes and Withholding

     (a) The Participant shall be responsible for all federal, state, local, and
foreign income taxes payable with respect to the Award. The Participant
acknowledges that he or she may incur substantial tax liability as a result of
the grant or vesting of the Award and that the Company has no responsibility to
take or refrain from taking any actions in order to achieve a certain tax result
for the Participant.

     (b) The Company shall have the right to retain and withhold from any
vesting of Restricted Stock the minimum amount of taxes (including but not
limited to the Participant’s FICA obligation), if any, required by any
government to be withheld or otherwise deducted and paid with respect to such
vesting. At its discretion, the Company may require the Participant to
immediately pay the Company in cash or reimburse the Company for any such taxes
required to be withheld and may withhold any distribution in whole or in part
until the Company is so paid or reimbursed. In lieu thereof, the Company shall
have the right to withhold from any other cash amounts due to the Participant an
amount equal to such taxes required to be withheld or withhold and cancel (in
whole or in part) a number of shares of Restricted Stock having a market value
equal to the amount of such taxes. In addition, unless the Committee determines
otherwise and subject to such conditions as may be established by the Committee,
the Participant may elect to satisfy the withholding requirement, in whole or in
part, by having the Company withhold Shares with a Fair Market Value equal to
the minimum statutory tax required to be withheld. The right to withhold shares
of Common Stock with a Fair Market Value equal to (but not in excess of) the
minimum statutory tax required to be withheld to satisfy the withholding
requirement may be withdrawn by the approval of the Committee.

3

--------------------------------------------------------------------------------




8. Amendment of Agreement

     This Agreement may be modified, amended, suspended, or terminated, and any
terms or conditions may be waived, but only by a written instrument executed by
the parties hereto and otherwise in accordance with the Plan. Notwithstanding
the foregoing, the Committee shall have unilateral authority to amend the
Agreement (without the Participant’s consent) to the extent necessary to comply
with Applicable Law or changes to Applicable Law (including but in no way
limited to Code Section 409A and federal securities laws).

9. Severability

     The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions, and any partially unenforceable provision to
the extent enforceable in any jurisdiction, shall nevertheless be binding and
enforceable.

10. Notices

     Any and all notices under this Agreement shall be in writing, and sent by
hand delivery or by certified or registered mail (return receipt requested and
first-class postage prepaid), in the case of the Company, to its principal
executive offices to the attention of the Chief Financial Officer, and, in the
case of the Participant, to the Participant’s address as shown on the Company’s
records.

11. Successors and Assigns

     (a) This Agreement shall be binding upon and inure to the benefit of any
assignee or successor in interest to the Company, whether by merger,
consolidation, or the sale of all or substantially all of the Company’s assets.

     (b) This Agreement shall be binding upon and inure to the benefit of the
Participant and his or her legal representative and any person to whom the
Restricted Stock may be transferred by will, the applicable laws of intestate
succession, or otherwise in accordance with the terms of the Plan.

12. Agreement to be Bound by Plan

     The Participant hereby acknowledges that the Participant fully understands
his or her rights under the Plan, and that the Participant agrees to be bound by
all the terms and provisions of the Plan. The Participant acknowledges that the
Participant has received a copy of the Plan prospectus.

4

--------------------------------------------------------------------------------




13. Plan Controls

     This Agreement and the Award are subject in all respects to the terms and
conditions of the Plan (which are incorporated herein by reference). Except as
otherwise expressly set forth herein, the capitalized terms used in this
Agreement shall have the same definitions as set forth in the Plan. To the
extent that any conflict may exist between any term or provision of this
Agreement and any term or provision of the Plan, such term or provision of the
Plan shall control, unless the Committee determines otherwise.

14. No Right to Employment or Future Grants; Compliance with Applicable Law

     (a) Nothing in this Agreement shall be construed as constituting a
commitment, guarantee, agreement, or understanding of any kind or nature that
the Company, any Subsidiary, or any Affiliate shall continue to employ the
Participant, nor shall this Agreement affect in any way the right of the
Company, any Subsidiary, or any Affiliate to terminate the employment or other
service of the Participant at any time and for any reason. By the Participant’s
execution of this Agreement, the Participant reaffirms and acknowledges and
agrees that the Participant’s employment or other service to the Company, any
Subsidiary, or any Affiliate is “at will.” The Participant acknowledges and
agrees that the award and acceptance of Restricted Stock pursuant to this
Agreement does not entitle the Participant to future grants under the Plan or
any other plan.

     (b) The Company may impose such restrictions on the Award, the shares of
Common Stock subject to the Award, and any other benefits underlying the Award
as it may deem advisable, including without limitation restrictions under the
federal securities laws, the requirements of any securities exchange or similar
organization, and any blue sky, state, or foreign securities laws applicable to
such securities. The Company shall not be obligated to issue, deliver, or
transfer shares of Common Stock, make any other distribution of benefits under
the Plan, or take any other action, unless such delivery, distribution, or
action is in compliance with Applicable Law (including but not limited to the
requirements of the Securities Act). The Company will be under no obligation to
register the shares of Common Stock or other securities with the Securities and
Exchange Commission or to effect compliance with the exemption, registration,
qualification, or listing requirements of any state or foreign securities laws,
or any securities exchange or similar organization, and the Company will have no
liability for any inability or failure to do so. The Company may cause a
restrictive legend or legends to be placed on any certificate issued pursuant to
the Award in such form as may be prescribed from time to time by Applicable Law
or as may be advised by legal counsel.

15. Covenants and Representations of Participant

     The Participant represents, warrants, covenants, and agrees with the
Company as follows:

     (a) The Participant has not relied upon the Company with respect to any tax
consequences related to the Award or the shares of Common Stock subject thereto.
The Participant assumes full responsibility for all such tax consequences and
the filing of all tax returns and elections the Participant may be required or
find desirable to file in connection therewith.

5

--------------------------------------------------------------------------------




     (b) The Participant will not distribute or resell any shares of Common
Stock subject to the Award (or other securities) issuable upon lapse of the
restrictions hereunder in violation of Applicable Law. The Participant shall
comply with all provisions of the Company’s Securities Trading Policy, as in
effect from time to time.

     (c) The agreements, representations, warranties, and covenants made by the
Participant herein with respect to the Award shall also extend and apply to all
of the shares issued to the Participant from time to time upon the lapse of the
restrictions. Acceptance by the Participant of any certificate representing
shares (or other evidence of beneficial ownership) shall constitute a
confirmation by the Participant that all such agreements, representations,
warranties, and covenants made herein continue to be true and correct at that
time.

     (d) As a condition to receiving this Award, the Participant agrees that he
or she shall abide by all provisions of the Company’s Equity Retention Policy,
Compensation Recovery Policy, and Stock Ownership Guidelines and/or other
similar policies, each as in effect from time to time and to the extent
applicable to the Participant. In addition, the Participant shall be subject to
such compensation recovery, recoupment, forfeiture, or other similar provisions
as may apply to the Participant under Applicable Law.

16. Governing Law

     This Agreement shall be governed by, construed, and enforced in accordance
with the laws of the State of North Carolina, without giving effect to the
principles of conflicts of laws, thereof, and in accordance with applicable
federal laws.

17. Waiver

     The waiver by the Company of a breach of any provision of this Agreement by
the Participant shall not operate or be construed as a waiver of any subsequent
breach by the Participant.

18. Limitation of Liability

     The liability of the Company under this Agreement and in the Award is
limited to the obligations set forth herein with respect to such Award, and
nothing herein contained shall be interpreted as imposing any liability in favor
of the Participant or any others with respect to any loss, cost, or expense
which the Participant or others may incur in connection with or arising out of
any transaction involving the Award or the shares of Common Stock subject
thereto.

19. Entire Agreement

     The parties hereto agree that this Agreement sets forth all of the
promises, agreements, conditions, understandings, warranties, and
representations between the parties with respect to the Award and that there are
no promises, agreements, conditions, understandings, warranties, or
representations, oral or written, express or implied between the parties with
respect to the Award other than as set forth in this Agreement and in the Plan.

6

--------------------------------------------------------------------------------




20. Authority of Committee

     All determinations made by the Committee with respect to the
interpretation, construction, and application of any provision of this Agreement
shall be final, conclusive, and binding on the parties.

21. Definitions

     (a) “Retirement” shall mean the Participant’s Termination of Employment at
a time when the sum of the Participant’s age and years of employment with the
Company, its Subsidiaries, or other Affiliates equals or exceeds 65, provided
that the Participant shall have attained a minimum age of 55.

     (b) “Termination of Employment” means the discontinuance of the
Participant’s service relationship with the Company, its Subsidiaries, or
another Affiliate, including but not limited to service as an employee of the
Company, its Subsidiaries, or another Affiliate, as a non-employee member of the
Board of Directors of the Company, or as a consultant or advisor to the Company,
its Subsidiaries, or another Affiliate. Except to the extent provided otherwise
in an agreement or determined otherwise by the Committee, a Termination of
Employment shall not be deemed to have occurred if the Participant transfers
among the various entities constituting the Company and its Subsidiaries, so
long as there is no interruption in the provision of service by the Participant
to the Company and its Subsidiaries. The determination of whether the
Participant has incurred a Termination of Employment shall be made by the
Committee in its discretion. The Participant shall not be deemed to have
incurred a Termination of Employment if the Participant is on military leave,
sick leave, or other bona fide leave of absence approved by the Company of 180
days or fewer (or any longer period during which the Participant is guaranteed
reemployment by statute or contract). In the event the Participant’s leave of
absence exceeds this period, he or she will be deemed to have incurred a
Termination of Employment on the day following the expiration date of such
period, unless determined otherwise by the Committee.

     (c) “Good Reason” shall have the meaning assigned to such term in the
employment agreement, if any, between the Participant and the Company, a
Subsidiary, or an Affiliate, provided, however that if there is no such
employment agreement in which such term is defined, “Good Reason” shall mean any
of the following acts by the Company, a Subsidiary, or an Affiliate within the
six month period before or two-year period after the effective date of a Change
in Control, without the consent of the Participant (in each case, other than an
isolated, insubstantial, and inadvertent action not taken in bad faith and which
is remedied by the Company, a Subsidiary, or an Affiliate promptly after receipt
of notice thereof given by the Participant): (i) the assignment to the
Participant of duties or responsibilities materially inconsistent with, or a
material diminution in, the Participant’s position, authority, duties, or
responsibilities as in effect on the date of the Change in Control, (ii) a
material reduction in the Participant’s base salary as in effect on the date of
the Change in Control, (iii) except with regard to international employees, the
relocation, without consent, of the Participant’s principal place of employment
more than 25 miles from the location at which the Participant was stationed
immediately prior to the Change in Control, or (iv) any material breach of any
employment agreement between the Participant and the Company, a Subsidiary, or
an Affiliate; provided that any event described in clauses (i) through (iv)
above shall constitute Good Reason only if the Company fails to rescind or cure
such event within 30 days after receipt from the Participant of written notice
of the event which constitutes Good Reason; and provided, further, that Good
Reason shall cease to exist for an event or condition described in clauses (i)
through (iv) above on the 60th day following the latter of its occurrence or the
Participant’s knowledge thereof, unless the Participant has given the Company
written notice thereof prior to such date.

7

--------------------------------------------------------------------------------




22. [Forfeiture in the Event of Competition and/or Solicitation or other
Detrimental Acts]1

     In return for granting the Restricted Stock to the Participant, the
Participant agrees to the following restrictions.

     (a) The Participant expressly agrees and covenants that during the
Restricted Period (as defined below), the Participant shall not, without the
prior written consent of the Company, directly or indirectly:

          (i) own, manage, control, participate in, consult with, become
employed by, or otherwise render services to any Competitive Business (as
defined below) in the Territory (as defined below), except that it shall not be
considered a violation of this clause for the Participant to be a passive owner
of not more than two percent of the outstanding stock of any class of any
corporation which is publicly traded, so long as the Participant has no active
participation in the business of such corporation;

          (ii) induce or attempt to induce any customer, supplier, client, or
other business relation of the Company or its Affiliates to cease doing business
with the Company or its Affiliates if such cessation could reasonably be
expected to result in material harm to the Company;

          (iii) induce or attempt to induce any employee of the Company or its
Affiliates to leave the employ of the Company or its Affiliates, or in any way
interfere with the relationship between the Company or its Affiliates and any
person employed by them; or

          (iv) violate the Company’s Securities Trading Policy.

     (b) The Participant expressly agrees and covenants that the Participant
will not, without the prior written consent of the Company, directly or
indirectly, disclose or use at any time before or after the Participant’s
Termination of Employment any Confidential Information (as defined below) of
which the Participant is or becomes aware, whether or not such information is
developed by the Participant, except to the extent such disclosure or use is
directly related to and appropriate in connection with the Participant’s
performance of duties assigned to the Participant by the Company or its
Affiliates. Under all circumstances and at all times, the Participant will take
all appropriate steps to safeguard Confidential Information in his or her
possession and to protect it against disclosure, misuse, espionage, loss, and
theft.

____________________

1 Section 22 is only included in the Restricted Stock Award Agreement for
persons holding the title of Senior Vice President or above of the Company or of
Krispy Kreme Doughnut Corporation, its wholly-owned subsidiary.

8

--------------------------------------------------------------------------------




     (c) If the Committee determines that the Participant has violated any
provisions of this Section 22 or that the Participant’s employment has been
terminated for Cause, then the Participant agrees and covenants that:

          (i) the Participant shall automatically forfeit any rights the
Participant may have with respect to the Award or the underlying shares of
Common Stock as of the date of such determination; and

          (ii) if the Participant has received a distribution of all or any part
of the shares of Common Stock subject to the Award within the twelve-month
period immediately preceding a violation of this Section 22 or termination of
the Participant’s employment for Cause, upon the Company’s demand, the
Participant shall immediately deliver to the Company (A) the shares of Common
Stock subject to the Award which have been distributed during such period
(without the payment by the Company of any consideration for such shares), if
the Participant still owns such shares, or (B) if the Participant no longer owns
such shares, an amount equal to the Gain realized by the Participant with
respect to the shares of Common Stock subject to the Award. For the purposes
herein, “Gain” shall be equal to the disposition price per share of any shares
of Common Stock received pursuant to the Award which shares were sold or
disposed of, multiplied by the number of such shares sold or disposed of, and
less any taxes paid which are not refundable or for which the Participant does
not otherwise receive a tax credit or other form of reimbursement.

     (d) Definitions. For purposes of this Section 22, the following definitions
shall apply:

          (i) “Competitive Business” means any business listed on Exhibit A
hereto.

          (ii) “Confidential Information” means information that is not
generally known to the public and that was or is used, developed or obtained by
the Company or its Affiliates in connection with the business of the Company or
its Affiliates and which constitutes trade secrets or information which they
have attempted to protect, which may include, but is not limited to, trade
“know-how,” customer information, supplier information, cost and pricing
information, marketing and sales techniques, strategies and programs, computer
programs and software, and financial information. It shall not include
information (A) required to be disclosed by court or administrative order; (B)
lawfully obtainable from other sources or which is in the public domain through
no fault of the Participant; or (C) the disclosure of which is consented to in
writing by the Company.

          (iii) “Restricted Period” means the period during which the
Participant is employed by the Company or an Affiliate and twelve months
following the date that the Participant ceases to be employed by the Company or
an Affiliate for any reason whatsoever.

          (iv) “Territory” means:

     (A) The entire United States and any other country where the Company or any
of its Subsidiaries, joint venturers, franchisees, or Affiliates has operated a
retail facility at which the Company’s products have been sold at any time in
the one-year period ending on the last day of the Participant’s employment with
the Company or its Affiliates;

9

--------------------------------------------------------------------------------




     (B) In the event that the preceding clause shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the entire United States;

     (C) In the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the states in the United States where the Company or any of its
Subsidiaries, joint venturers, franchisees, or Affiliates has operated a retail
facility at which the Company’s products have been sold at any time in the
one-year period ending on the last day of the Participant’s employment with the
Company or its Affiliates;

     (D) In the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the area that includes all of the areas that are within a 50-mile radius of
any retail store location in the United States at which the Company’s products
have been sold at any time in the one-year period ending on the last day of the
Participant’s employment with the Company or its Affiliates; and

     (E) In the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the entire state of North Carolina.

     (e) The Company may require the Participant, in connection with the
distribution of the shares of Common Stock subject to the Award, to certify in a
manner acceptable to the Company that the Participant has not violated the terms
of this Section 22 and may decline to distribute such shares if the Participant
fails so to certify. If the Participant is required to repay any amount to the
Company pursuant to this Section 22, the Participant shall pay such amount in
such manner and on such terms and conditions as the Company may require, and the
Company shall be entitled to withhold or set-off against any other amount owed
to the Participant by the Company or any of its Affiliates (other than any
amount owed to the Participant under any retirement plan intended to be
qualified under Code Section 401(a)) up to any amount sufficient to satisfy any
unpaid obligation of the Participant under this Section 22.

     (f) The Participant acknowledges and agrees that the period, scope, and
geographic areas of restriction imposed upon the Participant by the provisions
of Section 22 are fair and reasonable and are reasonably required for the
protection of the Company. In the event that any part of this Agreement,
including, without limitation, Section 22, is held to be unenforceable or
invalid, the remaining parts of Section 22 and this Agreement shall nevertheless
continue to be valid and enforceable as though the invalid portions were not a
part of this Agreement. If any one of the provisions in this Section 22 is held
to be excessively broad as to period, scope, and geographic areas, any such
provision shall be construed by limiting it to the extent necessary to be
enforceable under Applicable Law.

     (g) The Participant acknowledges that breach by the Participant of this
Agreement would cause irreparable harm to the Company and that, in the event of
such breach, the Company shall have, in addition to monetary damages and other
remedies at law, the right to an injunction, specific performance, and other
equitable relief to prevent violations of the Participant’s obligations
hereunder.

10

--------------------------------------------------------------------------------




23. Code Section 409A

     If and to the extent that Code Section 409A is deemed to apply to the
Award, it is intended that this Agreement and the Award shall, to the extent
practicable, be construed in accordance therewith. Notwithstanding any provision
to the contrary in this Agreement, if the Participant is deemed on the date of
his or her “separation from service” (within the meaning of Treas. Reg. Section
1.409A-1(h)) with the Company to be a “specified employee” (within the meaning
of Treas. Reg. Section 1.409A-1(i)), then with regard to any payment that is
considered deferred compensation under Code Section 409A payable on account of a
“separation from service” that is required to be delayed pursuant to Code
Section 409A(a)(2)(B) of the Code (after taking into account any applicable
exceptions to such requirement), such payment shall be made on the date that is
the earlier of (i) the expiration of the six-month period measured from the date
of the Participant’s “separation from service” (with such payments to be made
during the seventh month following the “separation from service”) or, if
earlier, (ii) the date of the Participant’s death, or as otherwise permitted
under Code Section 409A (the “Delay Period”). Upon the expiration of the Delay
Period, all payments delayed pursuant to this Section 24 shall be paid to the
Participant in a lump sum. Notwithstanding any provision of this Agreement to
the contrary, for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of employment
constituting deferred compensation for purposes of Code Section 409A, references
to the Participant’s “termination of employment” (and corollary terms) with the
Company shall be construed to refer to the Participant’s “separation from
service” (within the meaning of Treas. Reg. Section 1.409A-1(h)) with the
Company. In the event that the Award, this Agreement, or the Plan is deemed not
to comply with Code Section 409A, then neither the Company, the Board of
Directors, the Committee, nor its designees or agents will be responsible to the
Participant or any person for actions, decisions, or determinations made in good
faith.

24. [Confidentiality] 2

     The Participant agrees to maintain the existence and terms of this
Agreement, including the number of shares of Restricted Stock granted hereunder,
as confidential, and neither the Participant nor any person acting on his or her
behalf shall disclose the terms of this Agreement to any third party, other than
to the Participant’s attorney, accountant, members of the Participant’s
immediate family, or as required by Applicable Law. In certain instances, the
Company may be required by securities regulations or other Applicable Law to
disclose information about this Award and even the full content of this
Agreement. In the event the Participant breaches the terms of this
confidentiality provision, unvested shares of Common Stock underlying the Award
granted hereunder shall be immediately forfeited.

[Signature Page to Follow]

____________________

2 Section 24 is not included in the Restricted Stock Agreement for Executive
Officers/Section 16 reporting persons of the Company.

11

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

KRISPY KREME DOUGHNUTS, INC.   By:   Title:        PARTICIPANT   Signature:
Printed Name: 


12

--------------------------------------------------------------------------------




Exhibit A

The following businesses, together with their affiliated companies, are the
“Competitive Businesses” for purposes of this Agreement:

Dunkin Brands Inc.
Tim Hortons, Inc.
George Weston Limited
Interstate Bakeries Corporation
Flowers Foods, Inc.
McKee Foods Inc.
Starbucks
Dewey’s Bakery
Salem Baking Company
Dawn Food Products, Inc.
CSM Bakery Products

Or any other business that derives more than fifty percent (50%) of its revenues
from the sale of doughnuts or baked goods.

The Company reserves the right to modify or amend this Exhibit A at any time and
from time to time.

--------------------------------------------------------------------------------